Citation Nr: 0504222	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from April 1989 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  In that rating action, the RO 
granted the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective from 
September 27, 1999.  The RO also granted the appellant's 
claim for entitlement to service connection for irritable 
bowel syndrome (IBS) and assigned a 10 percent disability 
rating, effective from September 27, 1999.   

In the appellant's substantive appeal received in July 2003, 
the appellant indicated that he desired a hearing before a 
member of the Board at the RO.  A letter from the RO to the 
appellant, dated in August 2004, shows that at that time, the 
RO had scheduled the appellant for a Travel Board hearing in 
September 2004.  A notation on the letter reflects that the 
appellant failed to show.  The Board will therefore proceed 
with the appeal.  38 C.F.R. § 20.702(d) (2004).


FINDINGS OF FACT

1.  From September 27, 1999 to June 12, 2003, the appellant's 
service-connected PTSD was manifested by flattened affect, 
anxiety, panic attacks (more than once a week), disturbances 
of mood and motivation, and difficulty in establishing and 
maintaining effective work and social relationships, 
resulting in occupational and social impairment, with reduced 
reliability and productivity.  During that period of time, he 
did not experience symptoms to a degree that he was deficient 
in most areas, such as work, family relations, judgment, 
thinking, or mood.  

2.  From June 13, 2003, the appellant's service-connected 
PTSD produces occupational and social impairment with 
deficiencies in most areas, to include work, mood, and family 
relationships due to such symptoms as depression, flashbacks, 
anger, impaired impulse control, unprovoked irritability, 
anxiety, hypervigilence, passive suicidal ideations, and 
sleep difficulties, including nightmares and night sweats.  

3.  The appellant's IBS is manifested by no more than 
moderate symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
service-connected PTSD from September 27, 1999 to June 12, 
2003 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).    

2.  The criteria for an increased rating of 70 percent rating 
for service-connected PTSD from June 13, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2004).      

3.  The criteria for an initial rating in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

In September 1999, the appellant filed claims for entitlement 
to service connection for a psychiatric disorder, to include 
personality changes, memory loss, and bouts of depression, 
and entitlement to service connection for stomach cramps, 
with diarrhea.  By a November 1999 rating decision, the RO 
denied the aforementioned claims on the basis that the claims 
were not well grounded.  However, the VCAA subsequently 
eliminated the requirement that a claim be well grounded.  
Thus, the RO reconsidered the appellant's claims and by a 
July 2002 rating action, the RO granted the appellant's claim 
for service connection for PTSD and assigned a 30 percent 
disability rating, effective from September 27, 1999.  In 
that same rating action, the RO also granted the appellant's 
claim for service connection for IBS and assigned a 10 
percent disability rating, effective from September 27, 1999.  
The appellant disagreed with the disability evaluations and 
initiated an appeal.

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Instead, it was concluded that 
the RO's only obligation under such circumstances is to 
develop or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done with respect to each claim on appeal in the present 
case.  Thus, it is not necessary to scrutinize the quality of 
notice afforded the appellant, as notice was not required for 
these issues.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his PTSD in June 2002 and August 2003, 
and a VA examination for his IBS in August 2003.  Therefore, 
based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Accordingly, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).     

II.  Pertinent Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

III.  PTSD

Factual Background

In June 2000, the RO received a copy of a VA medical record 
which showed that the appellant had been prescribed 
medication for depression.       


In September 2000, the RO received VA Medical Center (VAMC) 
outpatient treatment records from August 1999 to August 2000.  
The records show that in May 2000, it was noted that the 
appellant had undergone psychological testing.  At that time, 
it was reported that the appellant had served in the United 
States Army from 1989 to 1993 as a recovery specialist/tank 
mechanic and was in combat in the Persian Gulf for six 
months.  It was also revealed that the appellant's chief 
complaint was that he was "just not the same person 
anymore."  The appellant indicated that he experienced 
depression, anxiety, irritability, decreased energy, and 
initial insomnia.  He stated that he was currently an 
unemployed concrete finisher.  Upon mental status evaluation, 
the appellant was alert, fully oriented, and cooperative.  
The appellant had fair eye contact and normal speech.  No 
psychotic symptoms were reported or observed.  The appellant 
had an anxious mood, and a constricted affect.  It was noted 
that the appellant was considered to be a minimal risk for 
suicidal behavior.  The impression was rule out depression, 
not otherwise specified (NOS), and the appellant was 
prescribed medication.  The records also reflect that in June 
2000, the appellant was seen for medication monitoring.  At 
that time, the appellant indicated that he had combat-related 
nightmares, intrusive thoughts, and feelings of guilt.  Upon 
mental status evaluation, the appellant was alert, oriented, 
and cooperative.  His mood was depressed and his affect was 
restricted.  It was revealed that the appellant was 
considered a minimal risk for suicidal behavior.  The 
impression was PTSD.   

According to the VAMC outpatient treatment records dated in 
August 2000, the appellant was seen for monitoring and 
individual therapy.  At that time, the appellant stated that 
his medication was beneficial in that he was less tense and 
irritable.  He indicated that he continued to have frequent 
nightmares and intrusive thoughts.  Upon mental status 
evaluation, the appellant was alert, oriented, and 
cooperative, and he had fair eye contact.  The appellant's 
mood was depressed and his affect was constricted.  There 
were no suicidal or homicidal ideations.  The assessment was 
PTSD, chronic.  

In June 2001, the RO received VAMC outpatient treatment 
records from June 2000 to May 2001.  The records show that in 
October 2000, the appellant was seen for monitoring and 
individual therapy.  At that time, the appellant stated that 
he was currently employed as a security guard at a "deep 
mine," and that he planned to resign soon because the job 
was very stressful and did not pay well.  The appellant 
indicated that he continued to have very frequent nightmares 
and he reported that his sleep was interrupted every night.  
Upon mental status evaluation, the appellant was alert, 
oriented, and cooperative, and he had poor eye contact.  The 
appellant had a dysthymic mood and his affect was 
constricted.  There were no suicidal or homicidal ideations.  
The assessment was PTSD, chronic.  The records also reflect 
that in January 2001, the appellant was seen for an 
unscheduled visit because he was out of medication.  At that 
time, he stated that he worked nights as a security guard and 
was tired.  Upon mental status evaluation, the appellant was 
alert and oriented times three, and his mood was subdued.  
The appellant's affect was constricted and he avoided 
prolonged eye contact.  The appellant's speech was "low 
tone, monotone," but relevant and coherent.  The appellant 
was negative for suicidal or homicidal ideations.  The 
assessment was PTSD.  

In June 2002, the appellant underwent a VA PTSD examination.  
At that time, he stated that he was having nightmares in 
which he saw dead people and saw himself running over bombs 
or running over people in his vehicle.  The appellant 
indicated that he had those dreams several times a night.  He 
noted that it took him one to three hours to fall asleep, and 
that he got a total of four to five hours of sleep per night.  
According to the appellant, he often woke up sweating and 
when he awoke, he felt that he had no energy and no 
motivation.  The appellant reported that he had anxiety 
attacks five times a week.  When asked to describe his 
anxiety attacks, the appellant stated that during the 
attacks, he felt like he was gagging and falling forward.  He 
noted that the attacks lasted up to a half an hour to an 
hour, and that they occurred most often when he was in stores 
or places that were crowded with people.  He stated that he 
had difficulty remembering things and that he would lose 
objects.  The appellant indicated that he lived with his 
girlfriend and that they had lived together for nine years.  
He indicated that he and his girlfriend had recently had twin 
daughters, and that his girlfriend had a daughter from a 
previous relationship who was 11 years old.  According to the 
appellant, he and his girlfriend did not go out.  He noted 
that he was never happy and that he felt depressed and 
miserable most of the time.  The appellant reported that he 
worked as a security guard at night, guarding a chemical 
warehouse.  He stated that he worked 40 hours a week and that 
he worked predominantly alone.  According to the appellant, 
he got along well with his boss.  The appellant's girlfriend 
was interviewed and she stated that the appellant was 
extremely fearful about the children and that he always 
worried about their safety.      

Upon mental status evaluation, the examiner stated that the 
appellant was initially quite withdrawn and did not maintain 
eye contact.  In fact, the examiner noted that the appellant 
did not maintain eye contact throughout the interview.  The 
appellant was hesitating and responding after delays and 
needing substantial encouragement to answer questions.  He 
was casually dressed and somewhat disheveled.  The 
appellant's speech was halting, of normal volume, and his 
answers were brief and occasionally vague, but when pushed he 
was able to provide detailed answers.  The appellant's mood 
was depressed.  His affect was severely restricted, 
predominately depressed, and somewhat angry and irritable.  
Thought process was coherent and linear.  Thought content 
indicated the presence of no delusions, but preoccupation 
with a variety of somatic complaints and with the thought 
that his somatic complaints were due to a nerve pill which he 
took while he was in the military.  The appellant also 
indicated a sense of injustice that was perpetrated on him.  
He denied auditory and visual hallucinations, and he also 
denied current suicidal or homicidal ideation.  The appellant 
reported increased "mistrustfulness of people."  According 
to the appellant, he had difficulty getting close to people.  
The appellant was alert, oriented to person, time, place, and 
situation, and his attention was good.  He scored a 29/30 on 
a Mini-Mental State Examination (MMSE) indicating that his 
cognition was grossly intact.  The diagnoses were the 
following: (Axis I) (1) PTSD, (2) major depressive disorder, 
(3) somatoform disorder, NOS, (4) attention deficit disorder, 
(5) alcohol abuse, in full sustained remission, (Axis III) 
(1) chronic headaches, (2) chronic diarrhea, (Axis IV) (1) 
war-related stressors, (2) stressors of chronic illness, and 
(Axis V) Global Assessment of Functioning (GAF) score of 50.  
The examiner stated that the appellant was exposed to 
traumatic events during his service in the Persian Gulf and 
that upon his return to the United States, he developed 
symptoms consistent with PTSD, as well as a number of somatic 
complaints that were found not to have any organic basis.  
According to the examiner, because the appellant did not meet 
the full criterion for somatization disorder, he was 
diagnosed with somatiform disorder NOS.      


By a July 2002 rating action, the RO granted the appellant's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 30 percent disability rating under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from September 27, 1999, for the appellant's 
service-connected PTSD.   

In July 2003, the RO received VAMC outpatient treatment 
records from June 2002 to July 2003.  The records show that 
on June 13, 2003, the appellant stated that he had been 
banned from his house for one week and that his girlfriend 
had called the police because of a bad argument they had.  
The appellant reported that he had been told after a night in 
jail that he would spend 30 days in jail if he went within 
500 yards of his house.  It was noted that the appellant was 
ambivalent about his feelings towards the mother of his two 
children and that he was not sure if he wanted to continue 
with the relationship or "call it quits."  The appellant 
stated that he and his girlfriend had been talking about 
getting married, but he was not sure if it would work out.  
According to the appellant, he and his girlfriend were not 
spending any time together because they worked opposite 
shifts and they were fighting about "money, the kids, sex, 
everything."  Upon mental status evaluation, the appellant 
had poor eye contact and was wringing his hands.  The 
appellant was focused, angry, and upset, and stated that he 
did not know what to do.  He denied any thoughts of self or 
other harm.  The assessment was PTSD.   

The records also reflect that on June [redacted], 2003, it was 
reported that the appellant had been briefly (24 hours) 
jailed on a domestic violence complaint.  The charge was 
reduced to disorderly conduct after it was found out that 
there was no damage to the appellant's "wife" or his 
property in the incident.  The appellant and his "wife" 
were back together and she had lifted the restraining order.  
It was noted that the appellant and his "wife" would like 
to be in couples therapy in order to discuss the impact of 
the appellant's PTSD on their "marriage."  The assessment 
was PTSD, "recently over a crisis, in a 'honeymoon' period 
at home with an opportunity to do some interventions."  The 
appellant denied any suicidal or homicidal ideations.    

In August 2003, the appellant underwent a VA intestines 
examination.  At that time, he stated that he was having 
weekly anxiety attacks which would last 10 to 15 minutes.  
The appellant indicated that he also had night sweats and 
nightmares.  Upon physical examination, the examiner stated 
that the appellant had poor eye contact and that he had a 
body language and facial expression that indicated he was 
angry, and slightly hostile and frustrated.  The pertinent 
diagnosis was PTSD, with major depressive disorder.  

A VA PTSD examination was conducted in August 2003.  At that 
time, the appellant stated that he was having greater trouble 
getting along with his girlfriend.  The examiner noted that 
over the past few months, the appellant and his girlfriend 
had attended family counseling once a week.   The appellant 
also indicated that he was finding it harder to keep working 
at a job where safety was disregarded.  He noted that the 
people at the plant where he worked as a security guard did 
not really want the place secure which upset him because he 
could see something bad happening there at any time.  In 
relation to the Persian Gulf War, the appellant reported that 
he had daily bad memories, weekly nightmares, and flashbacks.  
According to the appellant, he got angry and edgy when the 
war was brought up.  He stated that he got three to six hours 
of restless sleep and that he would often wake up with the 
sheets soaked and his legs thrashing.  The appellant reported 
that he felt hopeless and worthless, and that he had a poor 
appetite and very little enjoyment in life.  He indicated 
that he had suicidal thoughts, but that he would not carry 
them out because of his twin daughters and parents.  
According to the appellant, it took very little for him to 
get angry, including road rage.  The appellant noted that he 
found it difficult to finish what he started and that he was 
very security conscious at his house, with two German 
shepherds, flood lights, and until recently, a gun nearby.  
He stated that he did not go to the local Veterans of Foreign 
Wars even though he made contributions.  The appellant 
indicated that he hated crowds and shopping centers.  He 
noted that he went hunting and fishing once a year, although 
he used to go every week.  According to the appellant, he 
stopped playing softball and going to church.  He reported 
that he had little to say to his girlfriend and no longer 
spent time with his old friends.  The examiner stated that 
the appellant was very angry at the government for 
unnecessarily making him do harm (running over bodies) and 
putting him in harm's way (exposure to nerve agents and anti-
nerve agents).  The examiner indicated that the appellant 
"choked up" when he talked about how he was robbed of his 
desire to be a lifetime soldier.         

In the appellant's August 2003 VA PTSD examination, in regard 
to the appellant's psychosocial adjustment since the last 
examination, the examiner stated that the appellant would get 
into a fight with his girlfriend almost every night, and that 
he got "along ok" with his parents.  The appellant was on 
probation for one year for domestic violence after he 
threatened to kill his live-in girlfriend after an argument 
about sex and money three months prior to the examination.  
According to the examiner, the appellant had told his 
girlfriend to leave for work, but she came back to take their 
one and a half year old twin girls "with his mother," and 
that got him upset.  The appellant's mother took the girls 
and his girlfriend reported him to the police.  The police 
picked him up a few hours later and he was able to cool down.  
The appellant was currently on probation for possession of 
cannabis.  The examiner noted that the appellant was getting 
ready to get a "CEO license," but that he was unable to 
complete the training because his mother could not watch his 
twin girls.  The appellant was expected to go back and get 
the training by the first of the year.  In regard to the 
appellant's work, the examiner noted that the appellant had 
no lost time in the past two and a half years.  According to 
the examiner, the appellant no longer had any close friends 
and he would hang out around the house watching the news all 
the time.  The appellant stated that he decided to stop 
watching the war coverage.  He noted that he no longer liked 
hunting, fishing, or looking for arrowheads.  The appellant 
reported that he was having trouble with road rage and that 
he felt like stopping on people who rode his bumper or people 
who pulled out in front of him.  According to the appellant, 
one year ago, he tapped into the back bumper of a car after 
the driver "gave him the finger."  The appellant denied 
suicidal ideation.  Thus, the examiner stated that the 
appellant was angry, upset, and suspicious because of the 
lack of any relief after seeking medical help.  According to 
the examiner, the appellant hated his job and fought 
constantly with his girlfriend.  The examiner noted that the 
appellant only kept trying because he wanted to take care of 
his twin daughters and not give his parents any more grief.     

Upon mental status evaluation, the appellant presented 
himself with logical and linear thought and content of speech 
was appropriate and well connected to topic of discussion.  
Delusions were present but mild.  Hallucinations were 
described as auditory and visual.  The appellant saw a ghost 
before he went into the military, but his mother also saw it 
while they were driving together.  Eye contact was fair and 
interaction with the examiner was best described as open and 
forthright.  Behaviors noted during the interview were 
appropriate to context.  Suicidal thinking was admitted.  
Plans, means, and intent were assessed as absent.  Personal 
hygiene was good as assessed by the appellant's attire.  
Activities of daily living as assessed by description were 
good.  Orientation to person, place, time, and purpose was 
good.  Long-term memory as assessed by recall of important 
names, dates, and events was good.  Short-term memory as 
assessed by three object recall and functional test of memory 
was fair.  Attention and concentration as measured by digit 
span and "world" spelled backwards was fair.  The appellant 
was able to recall five digits forward and five digits 
reversed, but also missed once with four digits forward and 
three digits reversed.  The appellant recalled only two out 
of three objects after five minutes.  Obsessions and 
compulsions or rituals were absent on description.  Speech 
was intense with angry content.  Panic symptoms were present.  
Neurovegetative symptoms of depression were present, with 
disturbed sleep and anhedonia.  Prominent anxiety symptoms 
including disturbed dreams, and excessive worry and fears 
were present and pronounced.  Impulse control was poor as 
measured by recent social interactions during problem 
situations.  Effect on motivation and mood was moderate.  
Quality of sleep was disturbed by nightmares.  The appellant 
had trouble falling asleep and he would become restless and 
wake up early.  He got three to six hours of sleep, but was 
always tired.  The appellant had weekly nightmares and every 
couple of nights, he would wake up in a cold sweat with the 
pillows soaked.  He would also punch his girlfriend in his 
sleep, and would wake up kicking his feet as if he was 
running away.  

In regard to specific behavior, cognitive, social, affective, 
and somatic symptoms that the appellant attributed to his 
PTSD, the examiner listed bad memories, nightmares, anger 
toward the government about the Gulf War, stomach discomfort, 
insomnia, preoccupation with safety, anxiety, inability to 
enjoy activities with old friend, avoidance of crowds and 
malls, and lack of patience.  

In regard to the appellant's current PTSD symptoms, the 
examiner stated that the appellant initially looked haggard, 
edgy, and tense.  He had a weak and clammy handshake, and he 
sat hunched over in his seat and said he had a headache and 
that he felt queasy.  The appellant spoke with an angry and 
challenging tone.  When his experiences were recalled, he 
became more tense, with heavy breathing and increased hand 
tremor.  He was near tears when talking about how he lost his 
desire to have a career in the Army.  The examiner indicated 
that the appellant's memories, increased arousal, avoidance, 
and attachment that started after the war had increased from 
occasional to daily concerns in the past year.        

The appellant's score from the MMSE was 28/30 and the 
examiner interpreted the examination results as suggesting 
intact overall mental capacity.  The appellant's score for 
the Mississippi Scale for Combat-Related PTSD was 159.  The 
examiner noted that the appellant's total score of 159 was 
nearly three standard deviations above the cut off score of 
107 which suggested moderate to severe symptoms of PTSD.  
Following the mental status evaluation, the examiner 
diagnosed the appellant with the following: (Axis I) (1) 
PTSD, (2) mood disorder, NOS, (3) alcohol abuse sustained 
full remission, (4) cannabis abuse, (5) attention-deficit 
hyperactivity disorder (ADHD), by history, (Axis III) (1) 
IBS, (2) chronic diarrhea/constipation, (3) headaches, (Axis 
IV) (1) Gulf War, (2) on probation for domestic violence, and 
(Axis V) GAF score of 45.  The examiner stated that the 
appellant went to work on time every day, but that he was 
finding it harder to get along with the management and was 
planning to move on as soon as possible.  According to the 
examiner, the appellant was having more violent conflicts 
with his girlfriend and was more isolated from friends or 
other social activities.  The appellant was sociable and well 
liked before the war and currently was largely isolated from 
most activities due to his increased edginess and 
irritability.  The examiner indicated that the appellant's 
depression and use of cannabis were of minor significance 
compared with his war-related anger and panic attacks.  
According to the examiner, the appellant was in a committed 
relationship and was having increasing anxiety and depression 
related to war-related memories, arousal, and avoidance that 
was typical for PTSD.  The examiner recommended that the 
appellant undergo intensive desensitization therapy in a 
residential setting since medical management had had little 
impact.  



Analysis

As previously stated, by a July 2002 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for PTSD.  At that time, the RO assigned a 30 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective from September 27, 
1999, for the appellant's service-connected PTSD.  In this 
regard, as the appellant has taken issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  Thus, the Board must evaluate the relevant evidence 
since September 27, 1999.  

The appellant's service-connected PTSD is currently assigned 
a 30 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This 
rating contemplates PTSD manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.    

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In reviewing the evidence of record in a light most favorable 
to the appellant, the Board finds that the evidence supports 
a grant of an initial 50 percent evaluation for PTSD for the 
period of time from September 27, 1999 to June 12, 2003.  In 
this regard, the medical evidence from the period of time 
from September 27, 1999 to June 12, 2003, demonstrates a 
disability picture that results in occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as flattened affect, anxiety, panic attacks 
(more than once a week), depression, irritability, 
nightmares, flashbacks, disturbances of mood and motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The VAMC outpatient treatment 
records from August 1999 to August 2000 show that in June 
2000, the appellant's mood was depressed and his affect was 
restricted.  The diagnosis was PTSD.  In addition, the 
records reflect that in August 2000, the appellant stated 
that he continued to have frequent nightmares and intrusive 
thoughts.  The assessment was once again PTSD.  In the 
appellant's June 2002 VA examination, the appellant stated 
that when he awoke, he felt that he had no energy and no 
motivation.  The appellant also reported that he had anxiety 
attacks five times a week.  Upon mental status examination, 
the appellant's mood was depressed and his affect was 
severely restricted, predominately depressed, and somewhat 
angry and irritable.  The pertinent diagnosis was PTSD.        

In this case, the evidence of record for the period of time 
from September 27, 1999 to June 12, 2003, shows that in May 
2000, it was noted that the appellant was an unemployed 
concrete finisher.  However, the evidence also reflects that 
in October 2000, it was reported that the appellant was 
employed as a security guard.  In addition, in the 
appellant's June 2002 VA PTSD examination, the appellant 
reported that he worked 40 hours a week as a security guard 
and that he got along well with his boss.  Thus, from 
approximately October 2000 to June 12, 2003, the appellant 
was working and apparently did so at a level acceptable to 
his employer.  However, in the appellant's June 2002 VA 
examination, the appellant also noted that he worked 
predominantly alone.  Further, although for the period of 
time from September 27, 1999 to June 12, 2003, the evidence 
of record showed that the appellant was able to maintain a 
relationship with his girlfriend and, beginning in 
approximately June 2002, his twin daughters, it also appeared 
that the appellant's PTSD affected his entire family.  In the 
appellant's June 2002 VA PTSD examination, the appellant 
stated that he had lived with his girlfriend for nine years 
and that they had recently had twin daughters.  According to 
the appellant, he and his girlfriend did not go out, and he 
noted that he was never happy and that he felt depressed and 
miserable most of the time.  Moreover, the appellant's 
girlfriend reported that the appellant was extremely fearful 
about the children and that he always worried about their 
safety.     

In regard to the appellant's GAF score during the period of 
time from September 27, 1999 to June 12, 2003, the June 2002 
VA PTSD examination resulted in a GAF score of 50, which 
reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

Based on the evidence described above, the appellant's PTSD 
symptomatology for the period of time from September 27, 1999 
to June 12, 2003, more nearly approximates the criteria for a 
50 percent rating under the current provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2004).  At 
the very least, the evidence for and against an evaluation in 
excess of 30 percent for the service-connected PTSD is in 
equipoise, and as such, reasonable doubt is resolved in favor 
of the appellant.  See 38 C.F.R. § 4.3 (2004).  Accordingly, 
an initial evaluation of 50 percent evaluation for PTSD is 
warranted for the period of time from September 27, 1999 to 
June 12, 2003.  

However, in this case, during the period of time from 
September 27, 1999 to June 12, 2003, the appellant did not 
have the symptomatology typical of a higher rating of 70 
percent.  In the appellant's June 2002 VA PTSD examination, 
it was reported that the appellant was casually dressed and 
somewhat disheveled.  However, there is no evidence of record 
from the period of time from September 27, 1999 to June 12, 
2003, showing that the appellant was unable to maintain 
personal hygiene and other basic activities of daily living.  
In addition, although VAMC outpatient treatment records 
reflect that in January 2001, it was reported that the 
appellant's speech was "low tone, monotone," it was also 
noted that his speech was relevant and coherent.  Moreover, 
in the appellant's June 2002 VA examination, although it was 
indicated that the appellant's speech was halting, it was 
also reported that his speech was of normal volume.  Further, 
the appellant was alert, oriented to person, time, place, and 
situation, and his attention was good.  Thus, for the period 
of time from September 27, 1999 to June 12, 2003, there is no 
evidence showing that the appellant had problems with speech 
or spatial disorientation.  

Additionally, although the evidence from the period of time 
from September 27, 1999 to June 12, 2003, showed that the 
appellant was described as having flashbacks and nightmares, 
and anxiety attacks five times a week, the evidence did not 
reflect that the appellant had near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, and did not show that the 
appellant experienced other symptoms characteristic of the 70 
percent rating.  The VAMC outpatient treatment records 
reflect that in June 2000, it was reported that the appellant 
was considered a minimal risk for suicidal behavior.  
However, the records also show that in August 2000, it was 
noted that the appellant did not have any suicidal or 
homicidal ideations.  It was further reported that according 
to the appellant, his medication had been beneficial in that 
he was less tense and irritable.  Moreover, the records also 
reflect that in October 2000 and January 2001, the appellant 
was negative for suicidal or homicidal ideations.  
Furthermore, in the appellant's June 2002 VA examination, the 
appellant denied current suicidal or homicidal ideation.  

In the appellant's June 2002 VA examination, the appellant's 
thought content indicated the presence of no delusions, but 
preoccupation with a variety of somatic complaints and with 
the thought that his somatic complaints were due to a nerve 
pill which he took while he was in the military.  However, 
there is no indication that during the period of time from 
September 27, 1999 to June 12, 2003, the appellant had 
obsessive rituals which interfered with his routine 
activities.  In addition, although the appellant had 
indicated that he had problems with irritability, as 
previously stated, VAMC outpatient treatment records reflect 
that in August 2000, it was reported that according to the 
appellant, his medication had been beneficial in that he was 
less tense and irritable.  Moreover, there was no evidence of 
impaired impulse control during the period of time from 
September 27, 1999 to June 12, 2003.  

Further, although the evidence of record from the period of 
time from September 27, 1999 to June 12, 2003, showed that 
the appellant had some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence did not indicate that he was unable to establish and 
maintain effective relationships.   As previously noted, in 
the appellant's June 2002 VA PTSD examination, the appellant 
reported that he worked 40 hours a week as a security guard 
and that he got along well with his boss.  Moreover, he also 
indicated that he had lived with his girlfriend for nine 
years and that they had recently had twin daughters.  Indeed, 
it is the criteria for the 50 percent rating that 
specifically refer to disturbances akin to those experienced 
by the appellant from September 27, 1999 to June 12, 2003, to 
include problems with motivation and mood, panic attacks, and 
difficulty in establishing and maintaining effective 
relationships.  Although the appellant reported problems with 
social isolation, such problems did not result in 
deficiencies in most areas.  Consequently, for the period of 
time from September 27, 1999 to June 12, 2003, the Board 
finds that the appellant's symptoms are best represented by 
the criteria for a 50 percent rating, but no more.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In the instant case, the Board also finds that an increased 
rating to 70 percent under Diagnostic Code 9411, since June 
13, 2003, is warranted.  In this regard, VAMC outpatient 
treatment records reflect that on June 13, 2003, it was noted 
that the appellant had been banned from his house for one 
week and that his girlfriend had called the police because of 
a bad argument they had had.  It was also reported that the 
appellant had been jailed for one night.  In addition, 
although the records further reflect that on June 27, 2003, 
it was indicated that the appellant's domestic violence 
charge was reduced to disorderly conduct after it was found 
out that there was no damage to the appellant's "wife" or 
his property in the incident, it was also noted that the 
appellant and his "wife" wanted to be in couples therapy in 
order to discuss the impact of the appellant's PTSD on their 
"marriage."  Further, in the appellant's August 2003 VA 
PTSD examination, the examiner stated that the appellant 
would get into a fight with his girlfriend almost every 
night.  In addition, the appellant stated that he was having 
trouble with road rage, and he reported that he was very 
security conscious at his house, with two German shepherds, 
flood lights, and until recently, a gun nearby.  Moreover, 
upon mental status evaluation, speech was intense with angry 
content, and panic symptoms were present.  Furthermore, 
impulse control was poor as measured by recent social 
interactions during problem situations.    

The evidence of record from June 13, 2003 shows that the 
appellant experiences deficiencies in most areas, to include 
work, mood, and family relationships as a result of his PTSD 
symptoms.  The appellant's PTSD symptoms include persistent 
depression and significant disturbances of motivation and 
mood taking the form of anger, impaired impulse control, 
unprovoked irritability, anxiety, flashbacks, hypervigilence, 
and sleep difficulties, including nightmares and night 
sweats.  In addition, upon a review of the appellant's VA 
psychiatric evaluations, since June 13, 2003, there was a 
gradual worsening of his service-connected PTSD, as reflected 
in his GAF score which was lowered from 50 to 45 in the 
appellant's August 2003 VA examination.  

The evidence of record shows that since June 13, 2003, the 
appellant has been working as a security guard.  However, in 
the appellant's August 2003 VA examination, the examiner 
stated that although the appellant went to work on time every 
day, he was finding it harder to get along with the 
management.  In addition, the examiner reported that the 
appellant was having more violent conflicts with his 
girlfriend and was more isolated from friends or other social 
activities due to his increased edginess and irritability.  

Based on the evidence described above, the Board finds that 
the appellant's PTSD symptomatology since June 13, 2003 more 
nearly approximates the criteria for a 70 percent rating 
under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability since June 13, 2003, will 
be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  
Accordingly, a 70 percent rating for service-connected PTSD 
is warranted from June 13, 2003.   

Further, it is important to note that this same evidence from 
June 13, 2003, does not demonstrate that a rating in excess 
of 70 percent is in order.  The evidence of record shows that 
from June 13, 2003 to the present, the appellant has been 
employed as a security guard.  In addition, although the 
evidence of record since June 13, 2003 reflects that the 
appellant has had problems at work because of his service-
connected PTSD, nevertheless, total occupational impairment 
has not been shown as the appellant has still been able to 
maintain employment.  In the appellant's August 2003 VA 
examination, the examiner noted that the appellant had had no 
lost time from work in the past two and a half years.  
Additionally, despite the above-noted symptoms, there is no 
indication that the appellant is unable to perform the 
activities of daily living.  In the appellant's August 2003 
VA examination, the examiner stated that the appellant's 
activities of daily living as assessed by description were 
good, and that the appellant's personal hygiene was good as 
assessed by the appellant's attire.  Similarly, the medical 
evidence of record since June 13, 2003, consistently 
indicates that the appellant was oriented to time, place, and 
person.  Moreover, there is no indication that the appellant 
has gross impairment in his thought processes or 
communication, or that he experiences persistent delusions or 
hallucinations.  In this regard, the appellant's August 2003 
VA examination, although the examiner stated that delusions 
were present, the examiner reported that the delusions were 
mild.  In addition, although the examiner also indicated that 
hallucinations were described as auditory and visual, it 
appears that the examiner was referring to the appellant's 
statement that he had seen a ghost prior to entering the 
military.  

Additionally, in the appellant's August 2003 VA examination, 
although the appellant stated that he had suicidal thoughts, 
he also reported that he would not carry them out because of 
his twin daughters and parents.  Upon mental status 
evaluation, although suicidal thinking was admitted, plans, 
means, and intent were assessed as absent.  In addition, VAMC 
outpatient treatment records show that in June 2003, it was 
reported that the appellant denied any suicidal or homicidal 
ideations.  Further, although the appellant is socially 
isolated and has been having more violent conflicts with his 
girlfriend since June 13, 2003, nevertheless, he has 
maintained a relationship with his girlfriend for over 11 
years, and they are raising their twin girls.  Accordingly, 
beginning June 13, 2003 manifesations of the veteran's 
service-connected PTSD warrant a 70 percent disability 
rating, but no more. 

IV.  IBS

Factual Background

In June 2000, the RO received a copy of a VA medical record 
which showed that the appellant had been prescribed 
medication for diarrhea and cramps.     

In September 2000, the RO received VAMC outpatient treatment 
records from August 1999 to August 2000.  The records show 
that in August 1999, the appellant stated that he had 
diarrhea two to three times a week.  The records also reflect 
that in September 1999, the appellant underwent a Persian 
Gulf War examination.  At that time, the appellant stated 
that he had diarrhea one to two times per week and that the 
episodes lasted one to two days.  It was reported that there 
was "no abdominal pain or other GI symptoms associated."  
The records further show that in September 1999, the 
appellant underwent an upper gastrointestinal (GI) series and 
small bowel follow-through for his complaints of diarrhea.  
The survey film of the abdomen was normal.  Barium by mouth 
showed the swallowing function was normal.  The esophagus, 
stomach, and duodenal bulb and loop filled well and showed no 
abnormality.  The bolus of barium passed through the small 
bowel without defect, and the emptying time was normal.  The 
small bowel was almost completely empty at the end of three 
hours and contrast was seen to the level of the descending 
colon.  The impression was of a normal small bowel study, 
although there was relatively rapid emptying.  

The VAMC outpatient treatment records, from August 1999 to 
August 2000, also reflect that in November 1999, the 
appellant underwent a flexible sigmoidoscopy for complaints 
of diarrhea and abdominal cramps.  The flexible sigmoidoscopy 
was reported to be normal.  The impression was functional 
pain and diarrhea.  According to the records, in June 2000, 
the appellant was treated for complaints of diarrhea.  At 
that time, it was noted that the appellant had recently 
undergone an extensive work-up for diarrhea including the 
following studies: (1) barium enema, (2) upper GI series, (3) 
small bowel follow through, and (4) flexible sigmoidoscopy.  
It was reported that all of those evaluations were 
essentially negative.  The assessment was functional 
diarrhea/IBS, and the appellant was prescribed medication.  
According to the records, in August 2000, the appellant 
stated that he had chronic diarrhea and stomach cramps.      

In April 2002, the RO received VAMC outpatient treatment 
records from September 1999 to February 2002.  The records 
show that in February 2002, it was noted that the appellant 
weighed 205 pounds.  

A VA PTSD examination was conducted in June 2002.  At that 
time, the appellant stated that he had severe problems with 
diarrhea and stomach cramps.  The appellant noted that he had 
diarrhea two to three times a week.

By a July 2002 rating action, the RO granted the appellant's 
claim of entitlement to service connection for IBS.  At that 
time, the RO assigned an initial 10 percent disability rating 
under Diagnostic Code 8873-7319, effective from September 27, 
1999, for the appellant's service-connected IBS.


In the appellant's substantive appeal (VA Form 9), dated in 
July 2003, the appellant stated that he had lost 
approximately 20 pounds since September 2002 due to his 
chronic diarrhea.  The appellant indicated that he had daily 
severe abdominal distress which including bloating and 
cramping so bad that he "buckle[d] over."  

In July 2003, the RO received VAMC outpatient treatment 
records from June 2002 to July 2003.  The records show that 
in September 2002, the appellant stated that ever since he 
had taken nerve agent pills during service, he had developed 
chronic diarrhea and stomach cramps.  The appellant indicated 
that his diarrhea occurred every two to three days.  It was 
noted that the appellant's weight was 203 pounds.  The 
assessment was functional diarrhea, symptomatic treatment 
with Metamucil.  The records further reflect that in June 
2003, it was noted that the appellant weighed 190 pounds.

In August 2003, the appellant underwent a VA intestines 
examination.  At that time, he stated that he had a history 
of taking nerve agent pills to counteract nerve gas while he 
was stationed in Saudi Arabia.  The appellant indicated that 
the third time he took the nerve agent pills, he was in a 
chemical suit and developed abdominal cramping.  According to 
the appellant, when he removed his chemical protection suit, 
he had a very large bowel movement which was "pure water."  
He noted that he had extreme stomach cramps two to three 
times a week.  The appellant reported that he would have 
normal bowel movements, and then 20 minutes later, he would 
have diarrhea.  He stated that at present, he would be 
constipated for two to three days and then he would develop" 
a lot of gas" and gas pains.  The appellant denied any 
belching or burping, and he also denied nausea or vomiting.  
The examining physician noted that the appellant did not give 
any symptoms which were compatible with gastroesophageal 
reflux disease (GERD).  The appellant described soiling his 
underwear pants when he was passing gas.  He did not describe 
fecal incontinence.  According to the appellant, he had lost 
18 pounds since September 2002.  

The physical examination showed that the appellant weighed 
188 pounds.  The examiner noted that in June 2003, the 
appellant weighed 190 pounds, which showed a two-pounds 
weight loss in the past month.  The examiner stated that the 
appellant had constipation and would have it for two to three 
days.  According to the examiner, the appellant would pass a 
lot of gas and then have a loose bowel movement.  The 
examiner noted that the appellant described a lot of 
abdominal cramping with the loose bowel movement, and that he 
also described having fecal soiling in his underwear.  
According to the examiner, the appellant did not have a 
fistula.  The examiner reported that upon physical 
examination, the appellant had no abdominal pain, although he 
did have generalized cramping in his stomach.  The appellant 
had no evidence of malnutrition or anemia.  The examiner 
stated that the appellant's current treatment was Dicyclomine 
and that he also used Metamucil.  The impression was IBS, 
with alternating constipation and diarrhea.            

In February 2004, the RO received VAMC outpatient treatment 
records from July 2003 to January 2004.  The records show 
that in January 2004, the appellant underwent a physical 
examination.  At that time, it was noted that the appellant 
had a soft protuberant abdomen, and no mass or tenderness was 
noted in any quadrant.  The pertinent diagnosis was IBS.  

Analysis

As previously stated, by a July 2002 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for IBS.  At that time, the RO assigned a 10 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 8873-7319, effective from September 
27, 1999, for the appellant's service-connected IBS.  As 
noted above, as the appellant has taken issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 119, 126-27.  Thus, the Board must evaluate the 
relevant evidence since September 27, 1999.

In this case, the appellant maintains that his current rating 
is not high enough in light of the disability that his 
service-connected IBS causes him.  The appellant states that 
due to his IBS, he experiences chronic diarrhea and stomach 
cramping.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the purposes of evaluating disorders under 38 C.F.R. § 
4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individuals baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individuals baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112 (2004).

The appellant's service-connected irritable bowel syndrome 
has been evaluated as 10 percent disabling under Diagnostic 
Code 7319.  Diagnostic Code 7319 pertains to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Under 
Diagnostic Code 7319, moderate disability with frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent rating.  Severe disability manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2004).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  The appellant's IBS is manifested by 
subjective reports of diarrhea, constipation, and abdominal 
pain.  However, the objective clinical findings reveal little 
in the way of disability other than a weight loss which could 
be considered no more than a minor weight loss.  In this 
regard, the VAMC outpatient treatment records from November 
1999 to August 2000 show that in June 2000, it was noted that 
the appellant had recently undergone an extensive work-up for 
diarrhea including the following studies: (1) barium enema, 
(2) upper GI series, (3) small bowel follow through, and (4) 
flexible sigmoidoscopy.  It was reported that all of those 
evaluations were essentially negative.  In addition, the 
assessment was functional diarrhea/IBS, and the appellant was 
prescribed medication.  Further, in the appellant's August 
2003 VA intestines examination, the examiner stated that the 
appellant had no evidence of malnutrition or anemia.  The 
examiner also stated that the appellant did not describe 
fecal incontinence and did not give any symptoms which were 
compatible with GERD.  Furthermore, the appellant denied 
nausea or vomiting.  

At the time of the appellant's August 2003 VA examination, 
the appellant noted that he had lost 18 pounds since 
September 2002.  In this regard, the evidence of record shows 
that in February 2002, the appellant weighed 205 pounds; in 
September 2002, he weighed 203 pounds; in June 2003, he 
weighed 190 pounds; and in August 2003, he weighed 188 
pounds.  Thus, the appellant's weight dropped from 205 pounds 
in February 2002 to 188 pounds in August 2003, for a total of 
17 pounds.  Accordingly, the evidence does not show that the 
appellant has experienced a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individuals' baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112.  Therefore, the appellant's 
weight loss of 16 pounds can be considered no more than minor 
weight loss.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating higher than 10 percent 
since the initial grant of service connection.  The Board 
recognizes that the appellant experiences diarrhea and 
constipation.  In the appellant's August 2003 VA examination, 
the appellant was diagnosed with IBS, with alternating 
constipation and diarrhea.  However, the evidence of record 
does not indicate that he has "more or less constant" 
abdominal distress, as required for a 30 percent rating under 
Diagnostic Code 7319.  Although the appellant's medical 
treatment records confirm that he has received ongoing 
treatment for abdominal distress, it cannot be characterized 
as "more or less constant," as it appears to resolve with 
medication.  VAMC outpatient treatment records show that in 
September 2002, the appellant was diagnosed with functional 
diarrhea, symptomatic treatment with Metamucil.  The mere 
fact that the appellant experiences abdominal distress is not 
sufficient reason, alone, to assign a rating higher than 10 
percent under Diagnostic Code 7319, as even the currently 
assigned 10 percent rating presumes will at times experience 
this residual symptom.  The more dispositive issue in terms 
of whether a higher rating is warranted is to what extent 
(i.e., how often) does he experience this symptom, not 
whether he does at all.  In the appellant's August 2003 VA 
examination, although the examiner stated that the appellant 
had generalized cramping in his stomach, the examiner also 
reported that upon current physical examination, the 
appellant had no abdominal pain.  In addition, VAMC 
outpatient treatment records reflect that in January 2004, 
the appellant had a soft protuberant abdomen, and no mass or 
tenderness was noted in any quadrant.  Therefore, in light of 
the above, the objective clinical findings do not suggest 
sufficient frequency to warrant a rating higher than 10 
percent for IBS under Diagnostic Code 7319 at any time since 
the initial grant of service connection.  See Fenderson, 12 
Vet. App. at 125-26.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore the 
claim for a higher evaluation must be denied.      


ORDER

For the period of time from September 27, 1999 to June 12, 
2003, an initial 50 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

A 70 percent rating for PTSD from June 13, 2003, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

An initial evaluation in excess of 10 percent for IBS is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


